Citation Nr: 1738927	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right shoulder impingement syndrome.

2. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) for the period beginning October 1, 2005, to August 26, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the VA Regional Office (RO) in Seattle, Washington. 

In March 2013, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

The case was remanded in May 2013 and November 2013 to obtain additional treatment records and afford the Veteran a VA examination. The claims were again remanded in January 2017 for further development.


FINDINGS OF FACT

1. The Veteran's right shoulder impingement syndrome has been manifested by painful motion with flexion to 160 degrees, abduction to 110 degrees, external rotation to 50 degrees, and internal rotation to 75 degrees with suspected right shoulder instability.

2. The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment for the period beginning October 1, 2005, to August 26, 2011.


CONCLUSIONS OF LAW

1. 1. The criteria for an increased rating excess of 20 percent, for right shoulder impingement syndrome, have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5201 (2016).

2. The criteria for the award of TDIU benefits, for the period beginning October 1, 2005, to August 26, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period on appeal, the Veteran's right shoulder disability was rated as 20 percent disabling under Diagnostic Code 5201 for right shoulder impingement syndrome.

In a June 2017 rating decision the RO increased the Veteran's right shoulder impingement syndrome disability evaluation from 10 percent to 20 percent, effective October 1, 2006. Within the same rating decision, the RO provided the Veteran with a separate 10 percent disability rating for right shoulder instability, effective March 28, 2017.

Diagnostic Code 5201 pertains to limitation of motion of the arm. When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5201 provides for a minimum rating of 20 percent. 

A February 2006 medical examination notes that the Veteran's right shoulder with no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding movement. The examination reflects right shoulder flexion 0 to 160 degrees with pain beginning at 160 degrees, abduction 0 to 110 degrees with pain beginning at 110 degrees, external rotation 0 to 90 degrees with pain beginning at 90 degrees and internal rotation 0 to 75 degrees with pain beginning at 75 degrees.

A February 2014 medical examination reflects the Veteran did not report that flare-ups impact the function of his right shoulder. The examination reflects the Veteran's right shoulder range of motion with flexion 0 to 170 degrees, with pain beginning at 110 degrees; abduction 0 to 150 degrees, with pain beginning at 100 degrees; external rotation 0 to 50, and internal rotation 0 to 85. The examination notes evidence of objective localized tenderness or pain on palpation.

A March 2017 medical examination reflects the Veteran did not report that flare-ups impact the function of his right shoulder. The examination reflects the Veteran's right shoulder range of motion with flexion 0 to 160 degrees; abduction 0 to 145 degrees; external rotation 0 to 55; and internal rotation 0 to 75. The examination notes evidence of objective localized tenderness or pain on palpation. Additionally, the examination reflects the Veteran with suspected right shoulder instability. The examination further noted the Veteran's suspected clavicle or scapula condition does not affect the range of motion of his right shoulder joint.

As the minimum rating under Diagnostic Code 5201 is 20 percent, the Board has considered whether a rating in excess of 20 percent under 5201 is appropriate, and finds that such an evaluation is not. Taking the Veteran's right shoulder condition limitation, decreased range of motion, and noted painful motion of his right shoulder, the Board finds that the Veteran's right shoulder motion was limited to shoulder level. As such, the minimum rating of 20 percent based on limitation of motion is warranted throughout the appeal period. A preponderance of the evidence is against a higher evaluation as motion is not limited to midway between the shoulder and side.

The Board has considered whether the right shoulder disability warrants a higher rating under another Diagnostic Code, but finds that other Diagnostic Codes are not applicable. The evidence does not show the Veteran had ankylosis of the scapulohumeral articulation, or other impairment of the humerous, which could warrant a higher rating under Diagnostic Codes 5200, and 5202.

As noted above, the June 2017 rating decision provided the Veteran with a separate 10 percent disability rating for right shoulder instability, effective March 28, 2017. The Veteran's right shoulder instability has been rated under Diagnostic Code 5203. However, the medical evidence does not reflect the Veteran with dislocation or nonunion of the clavicle or scapula. Further, the earliest medical evidence reflecting the Veteran with suspected instability of the right shoulder was March 28, 2017, date of examination. As such, an increased rating in excess of 10 percent for right shoulder instability is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's right shoulder disability are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's right shoulder symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 


Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) for the period beginning October 1, 2005, to August 26, 2011

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

The Veteran contends that he was unable to obtain or maintain substantially gainful employment due to his service connected disabilities October 1, 2005, to August 26, 2011.

The June 2006 Veteran's Application for Increased Compensation Based on Unemployability reflects the Veteran as a full-time college student studying office business technology and accounting. The January 2006 application noted the Veteran beginning school in September 2004 with an anticipated completion date of June 2007. 

An August 2006 Request for Employment Information in Connection with Claim for disability Benefits reflects the Veteran resigned from his clerical position and the Navy Exchange to attend school full time. 

In February 2014 examination, the examiner opined that during the period at issue, the Veteran did not have the inability to gain employment except for the times that he was already granted 100% total disability. The examiner noted that Veteran was going to college throughout the period. Further, the examination report noted the Veteran obtaining employment in March 2011.  

The preponderance of the evidence is against a finding that the Veteran was unable to maintain substantially gainful employment for the period beginning October 1, 2005, to August 26, 2011. The claims folder does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. Rather, the claims folder reflects that the Veteran resigned from his employment to pursue higher education. (See August 2006 Request for Employment Information in Connection with Claim for disability Benefits). Furthermore, while the Veteran's service connected disabilities may have impacted his employment; the evidence does not reflect that it impaired his ability to obtain or maintain substantial gainful employment. Importantly, throughout the period on appeal up until now, the Veteran's combined disability rating has increased from 50 percent to 90 percent disabling. However, despite the increase in the Veteran's disability rating, he has consistently been employed with Boeing since at least March 2011. Based on the above, to include the Veteran's lay statements, the Board finds that TDIU is not warranted.

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities were of such severity as to preclude his participation in substantially gainful employment for the period beginning October 1, 2005, to August 26, 2011. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for right shoulder impingement syndrome is denied.

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) for the period beginning October 1, 2005, to August 26, 2011 is denied.


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


